UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7009


PAKASTAN GARY,

                    Plaintiff - Appellant,

             v.

UNKNOWN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00177-RBS-RJK)


Submitted: December 17, 2019                                      Decided: January 6, 2020


Before NIEMEYER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pakastan Algier Gary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pakastan Algier Gary appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice for failure to comply with its prior order. See

Fed. R. Civ. P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse of

discretion. Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989). We have reviewed the

record and find no abuse of discretion. Accordingly, we affirm for the reasons stated by

the district court. Gary v. Unknown, No. 2:19-cv-00177-RBS-RJK (E.D. Va. June 20,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2